[Cite as State v. Bridge, 2018-Ohio-166.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 105510




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                   LONNIE L. BRIDGES
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-600431-A

        BEFORE: E.A. Gallagher, A.J., McCormack, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: January 18, 2018
ATTORNEY FOR APPELLANT

Thomas A. Rein
820 West Superior Ave., Suite 800
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Jonathan Block
       Mary M. Frey
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, A.J.:

      {¶1} Defendant-appellant Lonnie Bridges appeals his convictions for gambling in

the Cuyahoga County Court of Common Pleas. We affirm.

      Factual and Procedural Background

      {¶2} Bridges was charged with five counts of gambling in violation of R.C.

3772.99(E)(5) and three counts of gambling in violation of R.C. 3772.99(E)(7). The

case proceeded to a jury trial where the following facts were adduced.

      {¶3} On July 25, 2015, Bridges, Kenneth Young and a third unidentified male

companion entered the Horseshoe Casino1 in Cleveland, Ohio and gambled at the craps

table designated as number 502.             While gambling at table 502, the three men

cumulatively won over $39,000, including $18,465 on their final roll. Jennifer Trnavsky,

the table supervisor, became suspicious of the dice rolls being thrown by the men because

the rolls appeared to be too low to the table. After Bridges threw the final winning roll,

Trnavsky alerted her supervisor and casino surveillance because she was concerned the

men might be sliding the dice.

      {¶4} The actions of Bridges, Young and the unidentified male were brought to the

attention of Agent Jason Slarb of the Ohio Casino Control Commission, a state regulatory

authority that oversees the operation of the casinos in Ohio. Agent Slarb is a state law

enforcement officer who is posted inside the casino and investigates gaming-related

crimes.


      1
          Since rebranded as the “Jack Cleveland Casino.”
       {¶5} Slarb described the technique of “sliding dice” as preemptively setting the

dice to the number on which you want them to come to a stop and then throwing them in

a manner such that they only spin horizontally with the desired number on top throughout

the entire roll. Executed correctly, the dice do not rotate vertically or “tumble” but rather

lands on the craps table and spins or “slides” to a stop with the desired number showing.

This technique requires skill and, when executed successfully, the individual throwing the

dice is able to spin the dice such that they result in the desired numbers for the thrower to

win his wager.

       {¶6} Sliding the dice, even when the thrower is only partially successful in that one

of the dice spins and the other tumbles, drastically alters the element of chance in the

game of craps because certain outcomes are eliminated and the odds of the desired

outcome being produced are increased. When the thrower is completely successful in

that he is able to spin both dice simultaneously, the thrower will have assured himself a

winning wager through his manipulation of the dice. The walls of the craps table operate

to force dice to tumble and a correct roll is required to strike the walls to ensure

unpredictability. However, the testimony at trial established that table operators rarely

call a “no roll” when the thrower fails to strike the walls. A dice slider aims for the dice

to come to a stop short of the wall so as to ensure that the spun die does not tumble as a

result of striking the wall. Even when a dice slider is only partially successful in that

only one of the two dice slides as intended, other gamblers at the table can be harmed in

that certain dice outcomes upon which they have wagered are rendered unobtainable.
       {¶7} Slarb presented surveillance video of 26 different throws executed by

Bridges, Young and their companion at table 502. Of the 26 throws presented to the jury,

six of the throws appear to represent legitimate throws where the dice tumbled and/or

intentionally struck the walls of the craps table generating a truly random result. Agent

Slarb testified that it was a common practice for dice sliders to mix legitimate throws into

their pattern to mask their sliding attempts.

       {¶8} The remaining 20 throws were attempted slides of the dice with varying

success. Of those 20 throws Bridges threw four times, Young six times and the third

man ten times. Slarb testified that the three men were all constantly betting together based

on each other’s rolls at the table. The relevant bets were placed on specific outcomes

such as “hard sixes” or “hard eights” that required the dice outcome to be double threes or

double fours, respectively. Michael DePinto, a game shift manager at the casino, also

testified that in his review of the surveillance footage the men would only place such bets

when one of the three of them was rolling the dice as opposed to when an unaffiliated

gambler at the table was rolling.      In each of the 20 throws the surveillance video

reflected, at a minimum, an attempt to slide one or both of the dice on a number

consistent with the specific wagers the men had placed on the table.

       {¶9} Agent Slarb testified that physical positioning of a player at the craps table is

an important component to dice sliding. The ideal dice sliding location at the table is

directly to the left of the “stick person” because the stick person is responsible for

watching the roll of the dice. When positioned directly to the stick person’s left, the
thrower is able to shorten the length of the table that the dice must travel, reducing the

time for the stick person to view the dice. The surveillance video revealed that Bridges,

Young and their companion repeatedly exchanged positions with one another to ensure

that whichever of the three was throwing would always throw from the ideal dice-sliding

position.

       {¶10} In addition to showing the sliding rather than tumbling of the dice across the

table, the surveillance footage also reflected the three men repeatedly and meticulously

preparing the dice for their intended throw. When the stick man would use the stick to

drag the dice to one of the men for them to pick up and throw, the thrower would

routinely pick out a die that was already pre-positioned with the desired number showing

or manipulate the dice on the table with his hand until they turned to such number. Only

then would the thrower pick up the dice and begin his attempt to slide.

       {¶11} Finally, Agent Slarb and Horseshoe casino personnel detailed distractionary

techniques employed by the three men to occupy the attention of the table’s dealers

during the throws and minimize the opportunity of the dealers to view the sliding of the

dice. These techniques included throwing in late wagers with chips and unnecessarily

forcing the dealers to conduct cash transactions during rolls despite the ready availability

of chips. The men also gave the dealers tips in the form of bets placed on their rolls that

Agent Slarb identified as a technique used when a dice slider is concerned he might be

detected and wants the dealer to ignore his sliding.
      {¶12} The jury found Bridges guilty of all eight counts of gambling. The trial

court imposed five years of community control on each count and ordered Bridges to pay

restitution of $39,342.00 to the Horseshoe casino.

      Law and Analysis

      I. Sufficiency

      {¶13} In his first assignment of error, Bridges challenges the sufficiency of the

evidence supporting his convictions.

      {¶14} A challenge to the sufficiency of the evidence supporting a conviction

requires a determination of whether the state has met its burden of production at trial.

State v. Hunter, 8th Dist. Cuyahoga No. 86048, 2006-Ohio-20, ¶ 41, citing State v.

Thompkins, 78 Ohio St.3d 380, 390, 1997-Ohio-52, 678 N.E.2d 541. When reviewing

sufficiency of the evidence, an appellate court must determine “‘whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”’ State

v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818 N.E.2d 229, ¶ 77, quoting State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. In a

sufficiency inquiry, an appellate court does not assess whether the state’s evidence is to

be believed but whether, if believed, the evidence admitted at trial supported the

conviction. State v. Starks, 8th Dist. Cuyahoga No. 91682, 2009-Ohio-3375, ¶ 25, citing

Thompkins at 387; Jenks at paragraph two of the syllabus.
        {¶15} Bridges argues the state failed to present sufficient evidence of his

convictions of gambling in violation of R.C. 3772.99(E)(5) and (7) because 1) the casino

employees at the table were unable to recognize his throws as out of the ordinary and 2)

he didn’t know he was engaging in criminal activity.

        {¶16} With respect to Bridges’ first argument, he is correct that most of the casino

employees failed to detect his sliding of the dice until the final roll when he and his

companions won $18,465 and the table supervisor, Jennifer Trnavsky, alerted the casino

to suspected cheating. The fact that Bridges and the other two men were skilled in

hiding their manipulation of the dice does not undermine the sufficiency of the evidence

presented by the state. The dice sliding in this case is very difficult to detect with the

naked eye in real time. This is evidenced by the casino employees’ failure to do so.

However, with the benefit of frame by frame analysis of relevant surveillance footage the

dice sliding efforts of the men become very obvious. Repeatedly, Bridges and the others

can be seen loading up bets on a very specific outcome of the dice — often double

threes. Then the video depicts them meticulously presetting one or both of the dice to

“3’’ before releasing them in a manner that ensured one or both of the dice would spin

across the table and remain a “3.” A hindsight review of the surveillance footage leaves

no ambiguity in what the men were trying to, and did in fact, accomplish.

        {¶17} We further find no merit in Bridges’ one sentence argument inferring that he

didn’t know he was engaging in criminal activity. R.C. 3772.99(E) provides in relevant

part:
       (E) A person who purposely or knowingly does any of the following
       commits a felony of the fifth degree on a first offense and a felony of the
       fourth degree for a subsequent offense. * * *

       ***

       (5) Places, increases, or decreases a wager on the outcome of a casino
       game after acquiring knowledge that is not available to all players and
       concerns the outcome of the casino game that is the subject of the wager;

       ***

       (7) Claims, collects, takes, or attempts to claim, collect, or take money or
       anything of value in or from a casino game with the intent to defraud or
       without having made a wager contingent on winning a casino game * * *.

R.C. 3772.99(E).

       {¶18} Bridges’ conduct in this case clearly satisfies the above definitions in that

the surveillance video plainly reflects a deliberate effort by Bridges and his companions

to covertly remove the element of chance from the game of craps to their own wagering

benefit and to the detriment of both the casino and the other gamblers at the table. As the

Supreme Court of Nevada explained, “a skilled dice slider * * * surreptitiously and

contrary to the rules of the game, alters the probable outcome of a throw and drastically

increases the chances of winning certain types of bets on the craps table.” Skipper v.

State, 110 Nev. 1031, 1035, 879 P.2d 732 (Nev. 1994).                 “[P]ersons of average

intelligence who play the game of craps * * * will have no difficulty understanding that a

surreptitious manipulation of the dice contrary to the rules of the game, in order to alter its

outcome, constitutes an act of cheating.” Id. at 1036.

       {¶19} Bridges’ first assignment of error is overruled.
       II. Manifest Weight

       {¶20} In his second assignment of error, Bridges argues that his convictions were

against the manifest weight of the evidence.

       {¶21} A manifest weight challenge attacks the credibility of the evidence

presented and questions whether the state met its burden of persuasion at trial. State v.

Whitsett, 8th Dist. Cuyahoga No. 101182, 2014-Ohio-4933, ¶ 26, citing State v.

Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52, 678 N.E.2d 541 (1997); State v.

Bowden, 8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13. Because it is a broader

review, a reviewing court may determine that a judgment of a trial court is sustained by

sufficient evidence, but nevertheless conclude that the judgment is against the weight of

the evidence.

       {¶22} “When considering an appellant’s claim that a conviction is against the

manifest weight of the evidence, the court of appeals sits as a ‘thirteenth juror’ and may

disagree with the factfinder’s resolution of conflicting testimony.” Thompkins at 387,

quoting Tibbs v. Florida, 457 U.S. 31, 42, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). The

reviewing court must examine the entire record, weigh the evidence and all reasonable

inferences, consider the witnesses’ credibility, and determine whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.

Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st

Dist.1983). In conducting such a review, this court remains mindful that the credibility of
witnesses and the weight of the evidence are matters primarily for the trier of fact to

assess. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraphs one and

two of the syllabus. Reversal on manifest weight grounds is reserved for the “exceptional

case in which the evidence weighs heavily against the conviction.” Thompkins at 387,

quoting Martin, supra.

       {¶23} For the same reasons addressed above, we find no merit to Bridges’

manifest weight argument. The purposeful attempt to surreptitiously alter the element of

chance in the craps game in the favor of Bridges and his companions was easily

discernable from the surveillance video.

       {¶24} Bridges’ second assignment of error is overruled.

       III. Other Acts

       {¶25} In his third assignment of error, Bridges argues that the trial court erred by

allowing the state to introduce the testimony of Thomas Miller. Miller was a gaming

agent for the Ohio Casino Control Commission stationed at the Hollywood Columbus

Casino in 2014. Miller testified that on March 10, 2014, he was alerted to an attempt by

Bridges to slide dice on a craps table at that casino. Miller described a single roll

wherein Bridges placed a bet for two “3s” to come up and successfully spun the dice to

produce two “3s.” The dealer called a “no roll” because the dice failed to touch the wall

of the craps table. Miller testified that Bridges left the casino shortly thereafter.

       {¶26} The admission of evidence lies within the broad discretion of a trial court,

and a reviewing court should not disturb evidentiary decisions in the absence of an abuse
of discretion that has created material prejudice. State v. Noling, 98 Ohio St.3d 44,

2002-Ohio-7044, 781 N.E.2d 88, ¶ 43, citing State v. Issa, 93 Ohio St.3d 49, 64, 752

N.E.2d 904 (2001). Within this broad discretion is the trial court’s duty “to determine

whether testimony is relevant and to balance its potential probative value against the

danger of unfair prejudice.” State v. Clark, 8th Dist. Cuyahoga No. 95928,

2011-Ohio-4109, ¶ 32. Evid.R. 402 allows the admission of any relevant evidence so long

as the probative value of that evidence is not outweighed by its prejudicial effect, it does

not confuse the issue or mislead the jury. Evid.R. 403(A). Our inquiry is limited to

whether the trial court acted unreasonably, arbitrarily or unconscionably in deciding to

include the testimony.

       {¶27} Evid.R. 404(B) states that:

       [E]vidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It
       may, however, be admissible for other purposes, such as proof of motive,
       opportunity, intent, preparation, plan, knowledge, identity, or absence of
       mistake or accident.

       {¶28} The Ohio Supreme Court has set forth the following three-step analysis that

should be used by trial courts when considering other-acts evidence:

       The first step is to consider whether the other acts evidence is relevant to
       making any fact that is of consequence to the determination of the action
       more or less probable than it would be without the evidence. Evid.R. 401.
       The next step is to consider whether evidence of the other crimes, wrongs,
       or acts is presented to prove the character of the accused in order to show
       activity in conformity therewith or whether the other acts evidence is
       presented for a legitimate purpose, such as those stated in Evid.R. 404(B).
       The third step is to consider whether the probative value of the other acts
       evidence is substantially outweighed by the danger of unfair prejudice. See
       Evid.R 403.
State v. Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 20.

      {¶29} We find no error in this instance. The state introduced Miller’s testimony

to establish Bridges’ familiarity with the rules of the game of craps including the

restriction against dice sliding as well as to establish absence of mistake in Bridges’

conduct at the table. Miller’s testimony was relevant and presented for a legitimate

purpose under Evid.R. 404(B).

      {¶30} Arguably Miller’s testimony was superfluous because, as the Supreme Court

of Nevada explained in Skipper, the surreptitious manipulation of the dice to remove the

element of chance from the game of craps would be a patently identifiable act of cheating

to any person of reasonable intelligence contemplating such action. However, even if the

record could be construed to constitute a violation of Evid.R. 404(B) we find any error in

the admission of Miller’s testimony to be harmless pursuant to Crim.R. 52(A). State v.

Mims, 8th Dist. Cuyahoga No. 100520, 2014-Ohio-5338, ¶ 60; State v. Bell, 8th Dist.

Cuyahoga No. 97123, 2012-Ohio-2624, ¶ 59. The intent and execution of Bridges’

scheme to meticulously and covertly alter the odds of the game of craps in his favor and

against both the casino and other patrons at the table was unmistakable from the

surveillance footage. The introduction of Miller’s testimony was harmless error at most.

      {¶31} Bridges’ third assignment of error is overruled.

      {¶32} The judgment of the trial court is affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


_____________________________________________________
EILEEN A. GALLAGHER, ADMINISTRATIVE JUDGE

TIM McCORMACK, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR